Memorandum Opinion. Defendant was convicted in the Genesee County Circuit Court on a plea of guilty of unlawfully using a motor vehicle without authority contrary to MCLA 750.413; MSA 28.645. This appeal is taken of right.
The record of defendant’s guilty plea is silent as to whether he was advised of his right to confront the witnesses against him. Failure to advise the defendant of this right on the record prior to accepting a plea of guilty makes the plea invalid. People v Jaworski, 387 Mich 21 (1972).
Reversed and remanded.